Citation Nr: 1242857	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for right and left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1967 and from July 1970 to July 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied service connection for a bilateral knee disorder.  In February 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2009.

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

In October 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In July 2010, the Board remanded the Veteran's claim to the RO to afford the Veteran another hearing, as the VLJ who conducted the September 2010 hearing is no longer employed by the Board, and the Veteran elected to have a hearing before a VLJ who would participate in the decision on his claim.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, the Veteran's request for a second Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  As noted below, however, the Board will consider the testimony offered during the September 2010 Board hearing in adjudicating the claim on appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The only medical opinions on the question of whether there exists a medical nexus between current knee disability and the Veteran's service-to include on the basis of aggravation of any pre-existing right knee problem-weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a right or left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 111, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in January 2006 and August 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2006 and August 2006  letters.  

The Board notes that, in connection with this claim, the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective date.  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of private and VA medical records and VA examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

In December 2005, the Veteran filed a claim seeking service connection for, among other things, bilateral knee problems.  In October 2008, the Veteran submitted a statement indicating that he injured his right knee which was treated during active duty in August 1970, and that his left knee disorder was secondary to the right disability which caused an uneven gait.  During the September 2010 Board hearing, the Veteran testified that he had a motorcycle accident in early 1970 prior to his second period of active duty service, but that the only injury he received was road rash; all the X-rays were negative.  He reported that, during basic training in 1970, he developed stress fractures in the heels and right knee.  In 1981, he injured his right knee when he stepped into a hole.  He was consequently put on light duty and transferred to a communications section.  He testified that he has had knee complaints since the time of the original injury.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within a prescribed period after discharge from service [one year for arthritis], although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  

The Veteran had two periods of active duty service.  The service treatment records are silent as to complaints of, diagnosis of or treatment for problems with the knees during the Veteran's first period of active duty service.  The Veteran has not claimed that he injured his knees during this period of service.  

Physical examination of the knees conducted at the time of the Veteran's entry into his second period of active duty service was apparently normal.  The first page of the examination report is missing but the second page does not list any pertinent symptomatology found at that time.  The evidence of record demonstrates, however, that the Veteran experienced a motorcycle accident just prior to his entry into active duty for the second time.  

In July 1970, the Veteran complained of a stress reaction in the right knee.  In August 1970, the Veteran reported that his knee gives way.  A separate clinical record dated in August 1970 reveals the Veteran reported he had bilateral knee pain since a motorcycle accident which occurred in March 1970.  He reported pain on running and marching.  Physical examination revealed a full range of motion without effusion or crepitus and no focal tenderness.  X-rays were referenced as being negative except for a stress fracture of the left os calcis.  The dispensation was that the Veteran was put on physical profile.  A third record dated in August 1970 references an X-ray which revealed a fracture of the right tibial plateau.  

Thereafter the service treatment record were silent as to complaints of, diagnosis of or treatment for knee problems other than a reference to problems with the right knee in June 1981.  In June 1981, a sick slip reveals the Veteran reported he injured his right knee while running.  A June 1981 clinical record reveals the Veteran complained of right knee pain which had been present for one week.  The pain began after running.  The Veteran had a history of knee problems dating back to 1971 secondary to a motorcycle accident.  The assessment was right lateral meniscus irritation secondary to running.  

Numerous physical examinations conducted during the Veteran's active duty service and during his service with the Reserves as well as the Veteran's self-reported medical history which was recorded at various times all indicate that the Veteran did not have chronic knee problems.  

The Veteran denied having or ever having had a trick or locked knee on Reports of Medical History he completed in November 1970, October 1975, August 1979, August 1987, April 1991 and April 1993 and July 1999.  

Physical examination of the lower extremities was determined to be normal at the time of the November 1970, October 1971, April 1973, October 1975, August 1979, August 1987, April 1991 and April 1993 service examinations.  

There is competent evidence of the current existence of knee problems which is dated many years after the Veteran's discharge.  In February 2006, the Veteran informed a clinician that he had bilateral knee pain which had been present for years and associated with his military service including the occurrence of stress fractures in 1970.  The assessment was internal derangement of the knee and chronic chondromalacia patella.  A March 2006 MRI of the left knee was interpreted as revealing a tear of the lateral meniscus, chondromalacia, patellofemoral osteoarthritis and joint fluid collection.  

While there is competent evidence of the current existence of right and left knee disabilities, to include arthritis, medical opinions of record all demonstrate that the currently existing knee disorders are not etiologically linked to active duty or to a service-connected disability.  

On VA examination in July 2007, it was noted that the Veteran was currently retired from the police department.  The Veteran reported that, over the past several years, he had a lot of anterior knee pain.  Arthroscopic surgery was performed on the left knee in June 2006.  The examiner reviewed the service treatment records and physical examination was conducted.  The examiner noted the Veteran had a couple of injuries while in the service to include a stress fracture in August 1970.  He was treated with crutches and profiling for a couple of months.  There was no residual deformity.  The Veteran really had no trouble with his knees until approximately 2000 or 2001.  The diagnoses were right knee patella femoral degenerative joint disease and left knee status post arthroscopy and medial menisectomy.  

The examiner opined that, due to the length of time between the service injuries and treatment and his current conditions, it is more likely than not that neither knee is service-connected or service aggravated.  The Veteran did have a stress fracture in the right tibial plateau which healed uneventfully and he was able to do his training and physical fitness tests for many years without difficulty.  The Veteran's current condition was not related to service injuries.  

At the time of a November 2010 VA examination, the Veteran reported that he had a preexisting motorcycle injury in May 1970.  X-rays at that time were normal but a brace was issued.  During basic training for his second period of duty, running produced knee pain.  In August 1970, the Veteran was found to have left heel and right tibial plateau stress fractures and put on profile for three weeks.  The rest of service, he did well.  The stress fractures healed without any residual deformity.  During National Guard active duty time, he recalled problems with the right knee.  He was treated with conservative measures and did well until 1988.  Over the past several years, he has had a lot of anterior knee pain.  At the time of the examination, he had residual pain and stiffness in both knees aggravated by activity.  

Physical examination was conducted.  The diagnoses was bilateral knee degenerative joint disease.  The examiner opined that it was at least as likely as not that the Veteran's right knee disorder pre-existed the Veteran's second military service.  The Veteran was advised to use a brace for a short period of time.  The examiner found it less likely than not that the right knee condition was due to aggravation of the disorder by service or permanently increased in severity during the Veteran's period of service.  The Veteran did have a stress fracture in the right knee in 1970 without any residual deformity and healed stress fracture of the tibial plateau.  The stress fractures were related to excessive marching.  The Veteran had minimal complaints regarding his knee until 1981 when he complained of problems with his right knee.  He had negative X-rays and no evidence of chronic knee problems after the incident.  Because of the long time span between the service injuries and treatment and his current condition, the right knee is less likely as not service-connected or aggravated.  The left knee was not related to service as there is no trauma or incident related to the left knee in service.  The examiner found that there was no evidence that the right knee disorder caused or aggravated the left knee disorder.  The age, weight of the Veteran and prior activities as a police officer may contribute to the left knee degenerative joint disease.  

In January 2012, VA arrange to have an expert medical opinion obtained regarding the etiology of the Veteran's bilateral knee disability.  The expert reviewed the pertinent medical evidence and the Veteran's testimony.  It was noted the Veteran reported he injured his right knee during military service and that the Veteran reported he had pain and disability as a result of the injury.  The physician wrote that the Veteran now has osteoarthritis of the knees as demonstrated by X-rays.  Osteoarthritis can be a result of trauma, i.e. fracture causing arthritis, or in most cases, is a condition intrinsic to the patient (in other words pre-existing or would have developed anyways).  The plain X-ray films do not reveal any evidence of fracture resulting in step off that would contribute to or cause post traumatic osteoarthritis.  The X-rays appear to show that the Veteran has primary osteoarthritis of the knees.  

It was the physician's opinion that the Veteran would have pain today regardless of whether he served in the military or not.  The physician found that this is further supported because of the bilateral nature of the problem.  The examiner found that the Veteran's current right knee disorder clearly pre-existed the Veteran's second period of active service.  The Veteran appears to have a diagnosis of primary osteoarthritis of the knee.  The examiner opined the tibial plateau stress fracture would not have led to patella-femoral osteoarthritic changes and anterior knee pain for which the Veteran is primarily complaining.  This condition would likely have affected the Veteran whether he was involved and participated in military service or not.  The right knee condition is less likely than not (less than 50% probability) due to aggravation of the disorder by service or permanently increased severity during the Veteran's service.  The Veteran has diagnosis of osteoarthritis.  It is known that this condition is chronic and in the vast majority of patients, progresses through time.  Therefore it is reasonable to expect that the Veteran would develop increasing symptoms through time, again unrelated to whether he served in the military or not.  The examiner further opined that the right knee disorder did not cause the left knee disorder.  In fact, this fact pattern gives further evidence that this was a preexisting condition because of the fact that the arthritis affects both knees equally.  This condition is intrinsic to the Veteran.  It is reasonable to expect that this condition would advance and become worse over time.  

The examiner summarized by writing that the Veteran had osteoarthritis of both knees which is intrinsic to a vast majority of cases (primary osteoarthritis).  There are some cases of posttraumatic osteoarthritis as a result of injury i.e. fracture.  These cases often times are a result of displaced fracture fragments.  The tibial plateau stress fracture that was noted in August 1970 went on to heal uneventfully with no changes on X-ray.  Moreover, the Veteran's osteoarthritis involves the patella-femoral joint which is not related to the tibial stress plateau.  This implies that this condition is intrinsic to the Veteran, further the condition effects the contralateral knee implying again that this is an intrinsic condition and pre-existing.  The examiner did not believe that the condition was caused by military service and he did not believe that the condition was accelerated or made worse by military service.  

The Board finds the medical etiology evidence in the form of opinions by VA examiners and the expert medical are entitled to significant probative weight.  See, e.g., Hayes v. Brown, 5 Vet .App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding it is the responsibility of the Board to assess the credibility and weight to be given the evidence) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  The opinions were based on a review of the pertinent evidence of record as well as physical examination of the Veteran.  Opinions were provided and supported by adequate rationale with citations to the clinical records and other evidence.  This evidence collectively demonstrates that the currently existing knee disabilities are not etiologically linked to the Veteran's active duty service.  

Significantly, other than noting the Veteran's self-reported history, none of the medical records reflecting a diagnosis of any knee disorder even suggests that there exists a medical nexus between the Veteran's current bilateral knee disabilities and his service-either on a direct basis or on an aggravation basis-and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.


The Board notes that, in September 2010, the Veteran submitted a treatise titled "Military Parachuting Injuries: A Literature Review" in support of this claim.  The Board finds this evidence is not probative of the current claim.  Initially, the Board notes there is no evidence demonstrating that the Veteran was injured in a parachute accident.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current knee disabilities.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317   (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The document supplied by the Veteran simply provides speculative. generic statements regarding injuries associated with military parachuting, and is thus not probative of his particular claim.  

Indeed, the only evidence of record tends to indicate that this Veteran currently has knee disability due to his active duty service or to a service-connected disability is the Veteran's own assertions.

The Veteran has testified that he had had continuous knee symptomatology from the time of an in-service injury in 1970.  However, the credibility of this assertion is undermined by the numerous Reports of Medical History the Veteran completed subsequent to the purported knee injury wherein he consistently denied having or ever having had a trick or locked knee.  The Board finds it reasonable to assume that, if the Veteran had had continuous knee symptomatology from 1970 onward, he would have reported this symptomatology at the time he was completing the Reports of Medical History.  The Board places greater probative weight on the Veteran's self-reported medical history included in the Reports of Medical History he completed during active duty and thereafter over the more recent allegations of continuity of symptomatology which were advanced when the Veteran had a chance for pecuniary gain.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

The lack of pertinent physical findings on the physical examinations conducted contemporaneous with the dates that the Veteran completed the Reports of Medical History also weighs against the veracity of the Veteran's subsequent allegations.  If a chronic knee problem was present during those times, it is reasonable to assume that at least one clinician would have noted a knee disability when conducting the physical examinations.  

Based on the above, the Board finds no probative weight is to be accorded the Veteran's self-reported medical history during active duty.  The Veteran's allegations of continuity of symptomatology are negated by this finding.  

Based on the above, the Board finds that the probative value of the reports of the VA examinations demonstrating the Veteran does not have current knee disability due to active duty outweigh the Veteran's lay assertions which have been found to be less than probative due to conflicts with the Veteran's prior statements and actions.   Service connection is not warranted for knee disability on a direct basis under   .  

Service connection for a knee disability also is not warranted on a presumptive basis.  There is no competent evidence of record documenting the presence of arthritis of either knee to a compensable degree within one year of the Veteran's discharge.  The Veteran was found to be without pertinent defects at the time of his discharge from his second period of active duty service and no medical records dated within one year of discharge document the presence of arthritis.  The Veteran is not competent to document the presence of arthritis in his knee.  This required specialized training and testing including X-rays.  

The Board acknowledges that the evidence of record raises the question of whether the Veteran is to entitled to a presumption of soundness at entry into active duty for his second period of service.  The Veteran was apparently found to be without pertinent knee defects at the time of his entrance examination for his second period of active duty.  However, shortly thereafter, the Veteran complained of right knee pain and reported he had been in a motorcycle accident just prior to his active duty service.  Regardless of whether the presumption of soundness applies with respect to the right knee, service connection must be denied.  

Even if the Board assumes, arguendo, that the presumption applies, it would appear that such presumption has been rebutted by the medical expert opinion that right knee disability pre-existed the Veteran's second period of service, and was not aggravated therein.  This is consistent with the above-cited medical evidence demonstrating that any original knee injury which occurred during the second period of active duty service is not etiologically linked to the current knee disabilities documented in the clinical records.  All of the competent, medical evidence indicates that there is etiological link.  Moreover, the evidence does not reflect any increase severity of any underlying pre-existing disability.  The Veteran sought treatment during active duty in July and August of 1970 for right knee problems.  Thereafter the service treatment records were silent as to complaints of, diagnosis of or treatment for any  knee problems during the remaining almost three years of his active duty service, no knee problems were noted on the separation examination or the numerous subsequent physical examinations conducted during the Veteran's Reserve service and the Veteran affirmatively denied having or ever having had knee problems numerous times after July and August of 1970.  

Additionally, as set out above, the Veteran's allegations of continuity of symptomatology of knee problems from 1970 forward are to be accorded no probative weight.  Further, all the medical evidence set out above which addresses the question of whether there was aggravation of a pre-existing knee disability all affirmatively find that there was no such aggravation.  Thus, probative evidence demonstrates that, even  if the Veteran had a pre-existing right knee injury prior to his second period of active duty service, any such pre-existing knee disorder was not aggravated therein.   

Finally, the Board notes that the Veteran has claimed that his left knee disability is secondary to his right knee disability.  As noted above, however, as the Board has determined that service connection is not warranted for a right knee disability, there is no legal basis for award of service connection for a left knee disability on a secondary basis.  

For all the foregoing reasons, the Board finds that the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for right and left knee disability is denied. 



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


